Citation Nr: 0822076	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-27 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center 
in Denver, Colorado  



THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses for emergency treatment at a non-VA hospital on 
August 21, 2004.  



WITNESSES AT HEARING ON APPEAL

The veteran, his wife and a friend



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision letter from 
the Network Authorization and Payment Center in Fort 
Harrison, Montana.   

The veteran testified at a videoconference hearing in the RO 
in Huntington, West Virginia RO in June 2008.  

The veteran also reported that, because he had just moved to 
West Virginia, his claims folder should be maintained there.  

The veteran's appeal has been advanced on the Board's docket 
by reason of sufficient cause.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007).  

The appeal is being remanded to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran seeks payment or reimbursement for expenses 
incurred at Memorial Hospital in Colorado Springs, Colorado 
on August 21, 2004 in connection with his emergency treatment 
there.  The Board notes that the veteran has no service-
connected disabilities.  

The legal criteria governing reimbursement or payment of the 
cost of unauthorized medical services are specifically set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.   Under 
the applicable law and regulations in order to be entitled to 
payment of unauthorized medical expenses incurred at a 
private hospital, all of the following must be shown:  

(a)  The treatment was either for an adjudicated service- 
connected disability, or a nonservice-connected disability 
associated with and held to be aggravating a service- 
connected disability, or any disability of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability;  

(b)  A medical emergency existed and delay would have been 
hazardous to the life or health; and,  

(c)  No VA or other Federal facilities were feasibly 
available.  

38  U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Hayes v. 
Brown, 6 Vet. App. 66 (1993).  

All three statutory requirements herein above must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).  

In addition, 38 U.S.C.A. § 1725 provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-Department facility for those 
veterans who are active Department health-care participants 
(enrolled in the annual patient enrollment system and 
recipients of Departmental hospital, nursing home or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such treatment and 
not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).  

The veteran asserts that, notwithstanding his lack of 
service-connected disability, he should be reimbursed for the 
private treatment rendered in August 2004, because he was 
unable to obtain the needed care at a VA facility.  

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24- month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  

To be eligible for payment or reimbursement for emergency 
services for non-service connected condition  at a non-VA 
facility, the veteran has to satisfy all of the following 
conditions:  

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of the 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  See 38 
C.F.R. § 17.1002.  

The veteran was notified by letters in September 2004, 
October 2004 and September 2005, an April 2007 decision, and 
a September 2007 Statement of the Case (SOC) that his claim 
was to be denied because he did not meet the requirements of 
the Veterans Millennium Health Care and Benefits Act under 38 
U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008, specifically he 
was not actively enrolled and an active participant for 24 
months prior to the period of non-VA emergency medical care.  

The veteran testified in this regard that he had not been 
notified about the requirements for VA medical care or health 
coverage.  He also reported having received treatment from VA 
in Florida and in the most recent past in California.  

Given the veteran's assertions of having received earlier VA 
medical care, the AOJ must take appropriate steps to certify 
to the Board that the veteran was actually enrolled under the 
Veterans Millennium Health Care and Benefits Act and, if so, 
that he had not received VA treatment within 24 months prior 
to his August 21, 2004, non VA emergency treatment.  

At the recent hearing, the veteran was not formally 
represented, but was informally assisted at that time.  The 
Board finds that the AOJ should clarify his current status as 
to representation and provide any indicated assistance in 
this regard.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The AOJ should take appropriate steps 
to formally certify that the veteran was 
enrolled under Millennium Health Care and 
Benefits Act and that he did not receive 
VA medical care within 24 months prior to 
August 21, 2004.  

2.  The AOJ also should undertake all 
indicated action to clarify if the 
veteran is currently represented and, if 
not,. to provide any appropriate 
assistance to him.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the AOJ should furnish the 
veteran and his representative with a 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


